Citation Nr: 0005877	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  96-12 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 10 percent for a low 
back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1989 to February 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1995 rating determination of the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which service connection was 
granted for lumbar myositis which was assigned a 10 percent 
evaluation.

In January 1999, the Board remanded this case for additional 
development.  It is the determination of the Board that the 
evidentiary record is sufficient both in scope and in depth 
for a fair, impartial, and fully informed appellate decision.


FINDING OF FACT

The veteran's service-connected lumbar spine disorder, 
including degenerative joint disease, is manifested by muscle 
spasm and no more than moderately limited motion, and without 
severe listing of the whole spine, or evidence of neuropathy, 
deformity, atrophy, or disuse.


CONCLUSION OF LAW

The criteria for an increased evaluation of 20 percent for 
the veteran's service-connected lumbar myositis, mechanical 
low back pain have been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. Part 4, §§  4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, Diagnostic Code (DC) 5295 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the service records show that the veteran was 
seen on several occasions with complaints of low back pain 
due to a fall.  

The veteran was accorded a VA spine examination in October 
1993.  On examination, mild right dextroscoliosis was 
observed.  Muscle strength was 5/5 in all lower extremity and 
back muscles.  There was tenderness to palpation of the 
paravertebral muscles over the thoracic and lumbosacral area.  
Range of motion was as follows: forward flexion was to 75 
degrees, backward extension was to 30 degrees, left lateral 
flexion and right lateral flexion was to 20 degrees with 
pain, and left and right rotation was to 30 degrees.  The 
diagnoses were mechanical low back pain and lumbar myositis.  
X-rays of the lumbosacral spine showed minimal lumbar 
spondylosis without evidence of spondylolysis or 
spondylolisthesis.  The disc spaces were well maintained.  

X-rays of the lumbar spine dated in April 1995 showed some 
early anterosuperior lipping at the L4-L5 vertebral bodies.  
This was considered early degenerative etiology.  There was 
no other significant degenerative arthritic or post traumatic 
abnormalities identified.  

VA outpatient treatment records dated from May to October 
1995 show the veteran was seen with complaints of low back 
pain.  VA outpatient treatment records dated from May to 
October 1996 show that the veteran was seen with complaints 
of low back pain.  Clinical findings included 3/5 
paravertebral muscle spasm in the lumbosacral area, 
tenderness to palpation of the lumbar spine area, and slight 
limitation of motion.  The records also show that the veteran 
underwent physical therapy.  VA outpatient treatment records 
dated from May to September 1997 show that the veteran was 
seen and treated for low back pain.  Computed tomography (CT) 
scan of the lumbar spine showed minimal L5-S1 posterior 
bulging disc without significant effect upon the sac or the 
nerve root.

The veteran was accorded a travel board hearing before the 
undersigned in February 1998.  At that time, he testified 
that he received ongoing treatment for his back at the VA 
medical center and by a private physician.  He reported that 
he experienced constant pain in his low back.  He reported 
that his medication only alleviated the pain and did not take 
the pain away entirely.  He reported that he was unable to 
stand or sit for extended periods of time due to increased 
pain.  He reported that he was also unable to bend over to 
touch his ankles due to pain.  He reported that he sustained 
further injury to his back due to a motor vehicle accident.  

The veteran was accorded a VA examination in March 1998.  At 
that time, he complained of severe localized back pain.  On 
examination, range of motion for forward flexion, backward 
extension, right and left lateral flexion, and rotation was 
to 20 degrees.  The examiner noted that the veteran was 
unwilling to demonstrate full effort with the range of motion 
exercises.  He also noted that the veteran experienced no 
difficulty upon bending while dressing and undressing.  There 
was no painful motion of the lumbar spine.  There was no 
objective evidence of painful motion and no objective 
evidence of muscle spasm of lumbar paravertebral muscles.  
There was no objective evidence of weakness of the legs and 
no evidence of tenderness to palpation on lumbar 
paravertebral muscles.  There were no postural abnormalities 
of the back noted.  The diagnosis was low back pain syndrome. 

Private medical records dated in July 1998 show that the 
veteran underwent a neurological evaluation.  It was noted 
that the veteran was involved in a motor vehicle accident in 
November 1997 wherein he sustained a low back contusion.  
Thereafter, he developed persistent nuchal and lumbar pains.  
On examination, there was paravertebral muscle tenderness at 
the right L4-L5 levels.  Range of motion of the lumbar spine 
was as follows: flexion was to 30 degrees and right and left 
lateral flexion was to 15 degrees, bilaterally.  The sciatic 
nerve area was not painful to palpation, and straight leg 
raising was slightly positive at 90 degrees.

Private medical records dated in December 1998 show that the 
veteran underwent a physiatrist evaluation.  On examination, 
muscle spasm was noted over the lumbosacral spine 
paravertebral muscles.  The veteran was unable to flex his 
trunk secondary to pain and fear of injuring himself.  In 
February 1999 the examiner noted muscle spasm and full range 
of motion.

Private medical records dated in April 1999 show that the 
veteran underwent neurological evaluation.  On examination, 
right lumbar paravertebral muscle tenderness was noted.  
Range of motion was as follows:  flexion was to 20 degrees, 
and right and left lateral flexion was to 10 degrees.  There 
was no pain to palpation over the sciatic nerve, and straight 
leg raising produced only lumbalgia and was considered 
negative.  The diagnosis was chronic lumbar strain, rule out 
lumbar radiculopathy.  

The veteran was accorded a VA spine examination in April 
1999.  At that time, he complained of pain, weakness, 
fatigability, and lack of endurance.  He reported that he 
received monthly injections and ongoing physical therapy.  He 
reported that he was employed as a mail carrier and had not 
received any written warnings about poor performance due to 
his low back condition but had been verbally admonished due 
to frequent absences because of low back pain.  On 
examination, range of motion was as follows: forward flexion 
was to 10 degrees, lateral flexion was to 10 degrees, 
backward extension was to 10 degrees, and rotations were to 
35 degrees.  No additional functional impairment was noted.  
There was no objective pain on motion on all movements of the 
lumbar spine.  There was no objective evidence of muscle 
spasm as well as no evidence of tenderness to palpation on 
lumbar paravertebral muscle.  Muscle strength was 5/5, and 
there was no atrophy.  On neurological evaluation, the 
veteran's gait was described as normal.  There was diminished 
sensation to pinprick in the L5 dermatome of the foot, and 
knee and ankle jerks were 2+ and symmetrical.  

The examiner noted that the measured ranges of motion were 
not reliable because the veteran did not put forth his full 
effort.  He also reported that there was no satisfactory 
evidence of painful motion; that there was normal excursion, 
speed, strength, coordination and endurance; and that there 
was no additional limitation of motion due to flare-ups.  X-
rays showed early degenerative spondylitic changes of the 
lumbar spine and muscle spasm.  A magnetic resonance imaging 
showed no definite disc herniations or spinal canal stenosis 
and mild lumbar spondylosis.  

A report of electrodiagnostic examination dated in May 1999 
showed nerve conduction studies of both motor nerves and 
sensory nerves within normal limits.  Needle electromyography 
showed no abnormality, there was no evidence of radiculopathy 
and no evidence of neuropathy.  

Pertinent Law and Regulations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

The criteria for evaluating a lumbosacral strain are found at 
38 C.F.R. Part 4, DC 5295 and provide that only slight 
subjective symptoms warrant a noncompensable evaluation but 
that characteristic pain on motion warrants a 10 percent 
evaluation. For a 20 percent evaluation there must be muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in a standing position.  A maximum 40 
percent schedular rating may be assigned for a severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. 

Slight limitation of motion of the lumbar spine warrants a 10 
percent evaluation; moderate limitation warrants a 20 percent 
evaluation; and severe limitation warrants a 40 evaluation.  
38 C.F.R. Part 4, DC 5292.

Under 38 C.F.R. § 4.71a, DC 5293 a 10 percent evaluation is 
warranted for mild intervertebral disc syndrome (IVDS) and a 
20 percent evaluation if moderate with recurring attacks.  A 
40 percent rating requires severe IVDS with recurring attacks 
and with little intermittent relief.  A 60 percent evaluation 
is warranted for pronounced IVDS with persistent symptoms 
compatible with sciatic neuropathy (i.e., with characteristic 
pain and demonstrable muscle spasm and absent ankle jerk or 
other neurological findings appropriate to the site of the 
diseased disc) and little intermittent relief.  Sciatic 
neuritis is not uncommonly caused by arthritis of the spine.  
38 C.F.R. § 4.59 (1999).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion is noncompensable, 
an evaluation of 10 percent is assigned if the joint is 
affected by limitation of motion.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
Part 4, DC 5003.

In evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board must also 
consider functional loss due to weakness, fatigability, 
incoordination or pain on movement of joint under the 
provisions of 38 C.F.R. § 4.45 (1999).

Analysis

By rating decision of March 1995 the RO granted service 
connection for a lumbar myositis, noting that service medical 
records showed the onset of the condition during service.  A 
10 percent rating was assigned, and this rating is the 
subject of this appeal.  This is an appeal from an original 
rating action, but whether the issue is characterized as an 
increased rating or as the propriety of the initial 
assignment of the 10 percent rating, the principles involved 
are the same, and the Board finds no reason in this case to 
attempt to recharacterize the issue.  All pertinent evidence 
for the appeal period has been considered.  Fenderson v. 
West, 12 Vet. App. 119 (1999). 

Based on a review of the evidence and considering the 
principles cited above, the Board concludes that a 20 percent 
rating is warranted for the veteran's lumbar spine 
disability.  The Board concludes that the evidence shows 
moderate impairment resulting from the low back disability.  
On the most recent VA examination, there was no evidence of 
muscle spasm; however, muscle spasm was reported on the most 
recent radiographic report, and muscle spasm has been shown 
on outpatient treatment records.  Therefore, the Board 
concludes that the veteran's disability picture more nearly 
approximates the criteria for a 20 percent evaluation 
pursuant to DC 5295.  However, a 40 percent rating as 
provided for lumbosacral strain under DC 5295 is not 
warranted because the evidence does not show listing of the 
spine, marked limitation of forward bending or abnormal 
mobility on forced motion.  

Turing to DC 5292, a rating in excess of 20 percent under 
this provision requires "severe" limitation of motion.  While 
examination reports show range of motion figures indicative 
of severe limitation of motion, on several occasions VA 
examiners have found that the range of motion figures were 
unreliable due to the veteran's unwillingness to cooperate.  
Since the reported range of motion figures have been deemed 
unreliable, the Board concludes that the veteran does not 
objectively demonstrate severe limitation of motion. 

Also weighed by the Board were the provisions of 38 C.F.R. §§ 
4.40 with regard to giving proper consideration to the 
effects of pain in assigning a disability rating, as well as 
the provisions of 38 C.F.R. § 4.45, the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In this case, however, the 
objective medical evidence does not demonstrate that the 
service-connected low back disability is productive of 
additional loss due to pain on use, including use during 
"flare-ups," or functional loss due to weakness, 
fatigability, incoordination, or pain on movement, so as to 
warrant the assignment of rating in excess of 20 percent.  
Findings of such were not shown on examinations in 1993, 1998 
or 1999.

The Board also finds that given the minimal, if any, 
neurological findings demonstrated upon the recent 
examinations, a rating in excess of 20 percent for 
intervertebral disc syndrome under DC 5293 would not be 
warranted.  Moreover, the veteran has not been shown have 
IVDS.

As support for the conclusion that no more than a 20 percent 
rating is warranted, attention is directed to the statements 
by the most recent VA examiner.  He concluded that there was 
no swelling, muscle spasm, or satisfactory evidence of pain 
on motion.  He reported that the veteran had normal 
excursion, speed, strength, coordination, and endurance.  
There was no evidence of deformity, atrophy, or disuse.  A 
magnetic resonance imaging showed no evidence of herniated 
discs and electromyogragh showed no evidence of lumbar 
radiculopathy.  Moreover, there was no evidence of additional 
limitation of motion during flare-ups.  There was no 
tenderness of the back or any impairment of gait which could 
be attributed to the service-connected back disability.

The Board has carefully considered the "positive" evidence 
represented by the sworn testimony and written contentions of 
the veteran asserting a more severe level of disability, 
however, the Board finds the probative value of this 
subjective evidence to be overcome by that of the objective 
clinical evidence.  Francisco, 7 Vet. App. at 55 (1994).

The evidence does not reflect that the veteran has been 
hospitalized for his low back disability or that it is 
otherwise of such an unusual nature as to render impractical 
the application of the regular schedular rating standards for 
the purposes of assigning an extraschedular evaluation.  
Additionally, the evidence does not show that the disability, 
in and of itself, markedly interferes with his employment as 
a mail carrier.  Accordingly, the Board finds no error in the 
RO's failure to refer the case to the Undersecretary for 
Benefits or the Director of the Compensation and Pension 
Service for consideration of an extraschedular evaluation.  
38 C.F.R. § 3.321 (1999).


ORDER

An increased rating, to 20 percent, for a low back disability 
is granted, subject to regulations governing the payment of 
monetary awards.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

